Citation Nr: 0924116	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus with erectile dysfunction, 
peripheral neuropathy, and retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 


INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which assigned an initial rating 
of 20 percent for type II diabetes mellitus with peripheral 
neuropathy and erectile dysfunction.  In an October 2005 
rating decision, service connection was granted for diabetic 
retinopathy and the retinopathy was rated with the Veteran's 
type II diabetes mellitus with peripheral neuropathy and 
erectile dysfunction.  The rating remained 20 percent.

Additionally, in November 2006, the Veteran filed a claim to 
reopen a claim for special monthly compensation based on loss 
of use of a creative organ.  According to a March 2007 
deferred rating decision, the RO is aware of this claim and 
has created a temporary file because of the claim.  This 
claim apparently is still being considered by the RO.  In the 
statement submitted in November 2006, the Veteran also 
referred to the denial of his claims for service connection 
for duodenal ulcer and hearing loss (September 2005 rating 
decision).  It is not clear to the Board whether the Veteran 
is also attempting to reopen claims for service connection 
for these disabilities.  If he is, he should so inform the 
RO, which should respond appropriately to any such 
clarification from the Veteran.

In the informal hearing presentation submitted in June 2009, 
the Veteran's representative raised the issue of entitlement 
to service connection for a cataract secondary to the 
Veteran's type II diabetes mellitus.  This issue has not been 
addressed by the RO.  Therefore, it is referred to the 
originating agency for appropriate action.


REMAND

The Veteran seeks an initial rating in excess of 20 percent 
for type II diabetes mellitus with erectile dysfunction, 
peripheral neuropathy, and retinopathy.    

The Board notes that compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  See Note (1).  

The only VA examination provided in connection with this 
issue is one that was performed in July 2005 in response to 
the Veteran's claim for service connection.  The Board has 
determined that the report of this examination is not 
adequate for rating purposes because the examiner did not 
identify the degree of visual impairment resulting from the 
Veteran's retinopathy and did not provide sufficient 
information for purposes of rating the peripheral neuropathy 
of the upper extremities that was diagnosed on the 
examination.  

The Board further notes that under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, a 20 percent rating is warranted for 
diabetes mellitus if it requires insulin and a restricted 
diet, or if an oral hypoglycemic agent and restricted diet 
are required.  The next higher rating of 40 percent is 
warranted if insulin, restricted diet, and regulation of 
activities are required.  In essence, the pertinent 
distinction between the 20 percent and 40 percent level is 
the requirement of regulation of activities.

In a letter dated in November 2006, the Veteran stated that 
during his July 2005 VA examination, he said that he was very 
active because he does not like to to admit there are 
problems with his health.  He stated in the letter that what 
he meant was that he tries his best to keep active.  He also 
stated that even though he walks every day, his activities 
are still restricted and that he has to force himself to walk 
several times each day.  He also claims that he has 
automatically controlled his other activities based on his 
medical condition.  

In light of the Veteran's contentions and the deficiencies in 
the VA examination report, the Board has determined that the 
Veteran should be afforded another VA examination.

The Board further notes that in a statement submitted in 
November 2006, the Veteran stated that he had recently 
discussed his erectile dysfunction with his private physician 
and that he would allow VA to obtain additional information 
from this doctor.  Since it appears that additional pertinent 
records are available, development to obtain a copy of those 
records also is in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be requested to 
provide the names, addresses and any 
necessary authorization to enable VA to 
obtain a copy of any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
the disability at issue since April 2004.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the Veteran should be afforded 
an examination by an examiner or 
examiners with appropriate expertise to 
determine the current degree of severity 
of his diabetes and the nature and extent 
of any currently present complications of 
his diabetes, to include peripheral 
neuropathy, retinopathy and erectile 
dysfunction.  The claims folder must be 
made available to and reviewed by the 
examiner(s).  Any indicated studies 
should be performed.

The appropriate examiner specifically 
should address whether the Veteran 
requires regulation of activities as a 
result of the diabetes.  In addition, 
with respect to each extremity in which 
peripheral neuropathy is present, the 
appropriate examiner should identify the 
manifestations thereof, to include any 
muscular atrophy, and provide an opinion 
as to whether the neuropathy is severe, 
moderately severe, moderate, mild or less 
than mild.  

The appropriate examiner should identify 
all manifestations of the Veteran's 
retinopathy, to include any reduction in 
corrected visual acuity.

With respect to erectile dysfunction, the 
appropriate examiner should indicate 
whether the Veteran has complete loss of 
function and whether the disability is 
productive of penile deformity.

The examiner(s) should also provide an 
assessment of the impact of the 
disability on the Veteran's daily 
activities and ability to work.

The rationale for each opinion expressed 
must also be provided.

4. The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5. Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and provided an appropriate 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
